Ex Parte Qualye
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 06/16/2021.Claims 6,10,18, 20-21,23-26,28-29 and 31-34 have been cancelled by the applicant. Claims 1-5, 7-10, 11-17,19,22,27,30, 35 are pending and an action on merits follows.
Claim Objections
Claims 2,3, 5,9,22 and 30 are objected to because of the following informalities:  These claims contain the word “preferably” which leaves in question what the applicant is intending to claim as the invention.  Appropriate correction is required.
Closest Prior Art
US-20220045250-A1, US-20210399042-A1 US-20220057071-A1 OR US-20220057072-A1
Are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US-20220045250-A1, US-20210399042-A1 are co-pending applications by the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 1-5, 7-10, 11-17,19,22,27,30, 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a light emitting device “wherein a first reflective sloping surface connecting the base surface and the top edge and facing one or more associated lenses of said plurality of lenses, wherein said first reflective sloping surface is configured for reflecting light rays emitted through one or more associated first lenses of said plurality of lenses having a first incident angle α1 with respect to an axis substantially perpendicular to the base surface between a first predetermined angle αp1 and 90°, with a first reflection angle β1 with respect to said axis smaller than 60°” in combination with other features of the present claimed invention.
Regarding claims 2-5, 7-10, 11-17,19,22,27,30, 35, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
As indicated in the claim objection section of this office action..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879